 


114 HR 1998 IH: Human Exploitation Rescue Operations Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1998 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2015 
Ms. Wasserman Schultz (for herself, Mr. Poe of Texas, Mrs. Lawrence, Mr. Hastings, Mr. Clay, Mr. Pierluisi, Mr. Murphy of Florida, Ms. Meng, Ms. Bass, Mr. Rush, Mr. Weber of Texas, Mr. Cramer, Mr. Chabot, Ms. Wilson of Florida, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To continue operation of the Human Exploitation Rescue Operative (HERO) Child Rescue Corps, a Cyber Crimes Center, a Child Exploitation Investigations Unit, a Computer Forensics Unit, and a Cyber Crimes Unit to support the mission of the Homeland Security Investigations directorate of United States Immigration and Customs Enforcement to combat the exploitation of children. 
 
 
1.Short title; findings 
(a)Short titleThis section may be cited as the Human Exploitation Rescue Operations Act of 2015 or the HERO Act of 2015.  (b)FindingsCongress finds the following: 
(1)The illegal market for the production and distribution of child abuse imagery is a growing threat to children in the United States. International demand for this material creates a powerful incentive for the rape, abuse, and torture of children within the United States.  (2)The targeting of United States children by international criminal networks is a threat to the homeland security of the United States. This threat must be fought with trained personnel and highly specialized counter-child-exploitation strategies and technologies.  
(3)The United States Immigration and Customs Enforcement of the Department of Homeland Security serves a critical national security role in protecting the United States from the growing international threat of child exploitation and human trafficking.  (4)The Cyber Crimes Center of the United States Immigration and Customs Enforcement is a vital national resource in the effort to combat international child exploitation, providing advanced expertise and assistance in investigations, computer forensics, and victim identification.  
(5)The returning military heroes of the United States possess unique and valuable skills that can assist law enforcement in combating global sexual and child exploitation, and the Department of Homeland Security should use this national resource to the maximum extent possible.  (6)Through the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program, the returning military heroes of the United States are trained and hired to investigate crimes of child exploitation in order to target predators and rescue children from sexual abuse and slavery.  
2.Cyber crimes center, child exploitation investigations unit, and computer forensics unit 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following:  890A.Cyber crimes center, child exploitation investigations unit, computer forensics unit, and cyber crimes unit (a)Cyber crimes center (1)In generalThe Secretary shall operate, within United States Immigration and Customs Enforcement, a Cyber Crimes Center (referred to in this section as the Center).  
(2)PurposeThe purpose of the Center shall be to provide investigative assistance, training, and equipment to support United States Immigration and Customs Enforcement’s domestic and international investigations of cyber-related crimes.  (b)Child exploitation investigations unit (1)In generalThe Secretary shall operate, within the Center, a Child Exploitation Investigations Unit (referred to in this subsection as the CEIU).  
(2)FunctionsThe CEIU— (A)shall coordinate all United States Immigration and Customs Enforcement child exploitation initiatives, including investigations into— 
(i)child exploitation;  (ii)child pornography;  
(iii)child victim identification;  (iv)traveling child sex offenders; and  
(v)forced child labor, including the sexual exploitation of minors;  (B)shall, among other things, focus on— 
(i)child exploitation prevention;  (ii)investigative capacity building;  
(iii)enforcement operations; and  (iv)training for Federal, State, local, tribal, and foreign law enforcement agency personnel, upon request;  
(C)shall provide training, technical expertise, support, or coordination of child exploitation investigations, as needed, to cooperating law enforcement agencies and personnel;  (D)shall provide psychological support and counseling services for United States Immigration and Customs Enforcement personnel engaged in child exploitation prevention initiatives, including making available other existing services to assist employees who are exposed to child exploitation material during investigations;  
(E)is authorized to collaborate with the Department of Defense and the National Association to Protect Children for the purpose of the recruiting, training, equipping and hiring of wounded, ill, and injured veterans and transitioning service members, through the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program; and  (F)shall collaborate with other governmental, nongovernmental, and nonprofit entities approved by the Secretary for the sponsorship of, and participation in, outreach and training activities.  
(3)Data collectionThe CEIU shall collect and maintain data concerning— (A)the total number of suspects identified by United States Immigration and Customs Enforcement;  
(B)the number of arrests by United States Immigration and Customs Enforcement, disaggregated by type, including— (i)the number of victims identified through investigations carried out by United States Immigration and Customs Enforcement; and  
(ii)the number of suspects arrested who were in positions of trust or authority over children;  (C)the number of cases opened for investigation by United States Immigration and Customs Enforcement; and  
(D)the number of cases resulting in a Federal, State, foreign, or military prosecution.  (4)Availability of data to CongressIn addition to submitting the reports required under paragraph (7), the CEIU shall make the data collected and maintained under paragraph (3) available to the committees of Congress described in paragraph (7).  
(5)Cooperative agreementsThe CEIU is authorized to enter into cooperative agreements to accomplish the functions set forth in paragraphs (2) and (3).  (6)Acceptance of gifts (A)In generalThe Secretary is authorized to accept monies and in-kind donations from the Virtual Global Taskforce, national laboratories, Federal agencies, not-for-profit organizations, and educational institutions to create and expand public awareness campaigns in support of the functions of the CEIU.  
(B)Exemption from Federal acquisition regulationGifts authorized under subparagraph (A) shall not be subject to the Federal Acquisition Regulation for competition when the services provided by the entities referred to in such subparagraph are donated or of minimal cost to the Department.  (7)ReportsNot later than 1 year after the date of the enactment of the HERO Act of 2015, and annually for the following 4 years, the CEIU shall— 
(A)submit a report containing a summary of the data collected pursuant to paragraph (3) during the previous year to— (i)the Committee on Homeland Security and Governmental Affairs of the Senate;  
(ii)the Committee on the Judiciary of the Senate;  (iii)the Committee on Appropriations of the Senate;  
(iv)the Committee on Homeland Security of the House of Representatives;  (v)the Committee on the Judiciary of the House of Representatives; and  
(vi)the Committee on Appropriations of the House of Representatives; and  (B)make a copy of each report submitted under subparagraph (A) publicly available on the website of the Department.  
(c)Computer forensics unit 
(1)In generalThe Secretary shall operate, within the Center, a Computer Forensics Unit (referred to in this subsection as the CFU).  (2)FunctionsThe CFU— 
(A)shall provide training and technical support in digital forensics to— (i)United States Immigration and Customs Enforcement personnel; and  
(ii)Federal, State, local, tribal, military, and foreign law enforcement agency personnel engaged in the investigation of crimes within their respective jurisdictions, upon request and subject to the availability of funds;  (B)shall provide computer hardware, software, and forensic licenses for all computer forensics personnel within United States Immigration and Customs Enforcement;  
(C)shall participate in research and development in the area of digital forensics, in coordination with appropriate components of the Department; and  (D)is authorized to collaborate with the Department of Defense and the National Association to Protect Children for the purpose of recruiting, training, equipping, and hiring wounded, ill, and injured veterans and transitioning service members, through the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program.  
(3)Cooperative agreementsThe CFU is authorized to enter into cooperative agreements to accomplish the functions set forth in paragraph (2).  (4)Acceptance of gifts (A)In generalThe Secretary is authorized to accept monies and in-kind donations from the Virtual Global Task Force, national laboratories, Federal agencies, not-for-profit organizations, and educational institutions to create and expand public awareness campaigns in support of the functions of the CFU.  
(B)Exemption from Federal acquisition regulationGifts authorized under subparagraph (A) shall not be subject to the Federal Acquisition Regulation for competition when the services provided by the entities referred to in such subparagraph are donated or of minimal cost to the Department.  (d)Cyber crimes unit (1)In generalThe Secretary shall operate, within the Center, a Cyber Crimes Unit (referred to in this subsection as the CCU).  
(2)FunctionsThe CCU— (A)shall oversee the cyber security strategy and cyber-related operations and programs for United States Immigration and Customs Enforcement;  
(B)shall enhance United States Immigration and Customs Enforcement’s ability to combat criminal enterprises operating on or through the Internet, with specific focus in the areas of— (i)cyber economic crime;  
(ii)digital theft of intellectual property;  (iii)illicit e-commerce (including hidden marketplaces);  
(iv)internet-facilitated proliferation of arms and strategic technology; and  (v)cyber-enabled smuggling and money laundering;  
(C)shall provide training and technical support in cyber investigations to— (i)United States Immigration and Customs Enforcement personnel; and  
(ii)Federal, State, local, tribal, military, and foreign law enforcement agency personnel engaged in the investigation of crimes within their respective jurisdictions, upon request and subject to the availability of funds;  (D)shall participate in research and development in the area of cyber investigations, in coordination with appropriate components of the Department; and  
(E)is authorized to recruit participants of the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program for investigative and forensic positions in support of the functions of the CCU.  (3)Cooperative agreementsThe CCU is authorized to enter into cooperative agreements to accomplish the functions set forth in paragraph (2).  .  
(b)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by adding after the item relating to section 890 the following:   Sec. 890A. Cyber crimes center, child exploitation investigations unit, computer forensics unit, and cyber crimes unit..  (c)HERO corps hiringIt is the sense of Congress that Homeland Security Investigations of the United States Immigration and Customs Enforcement should hire, recruit, train, and equip wounded, ill, or injured military veterans (as defined in section 101, title 38, United States Code) who are affiliated with the HERO Child Rescue Corps program for investigative, intelligence, analyst, and forensic positions.  
(d)Investigating child exploitationSection 307(b)(3) of the Homeland Security Act of 2002 (6 U.S.C. 187(b)(3)) is amended— (1)in subparagraph (B), by striking and at the end;  
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and  (3)by adding at the end the following: 
 
(D)conduct research and development for the purpose of advancing technology for the investigation of child exploitation crimes, including child victim identification, trafficking in persons, and child pornography, and for advanced forensics..  